PER CURIAM.
Clemente Hernandez is an inmate in the Florida state prison system seeking review of the circuit court’s denial of his petition for writ of mandamus in which he sought an award of additional overcrowding credits as discussed by the court in Gomez v. Singletary, 733 So.2d 499 (Fla.1998).
Our review of the record discloses that Hernandez was convicted and sentenced for crimes committed between mid-1992 and May 1993. The Department of Corrections reviewed Hernandez’s record pursuant to Gomez and awarded him thirty-seven days of provisional credit. The circuit court refused to issue a Writ of Mandamus to force the Department to award him any additional Gomez credits. We hold that Hernandez has failed to demonstrate how the trial court’s order departed from the essential requirements of law. See Haines City Cmty. Dev. v. Heggs, 658 So.2d 523 (Fla.1995).
Writ of certiorari denied.